UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K ANNUAL REPORT þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-13884 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR BARGAINING UNIT EMPLOYEES AT THE CAMERON INTERNATIONAL CORPORATION BUFFALO, NEW YORK PLANT B. Name of issuer of the securities held pursuant to the Plan and the address of the principal executive office: CAMERON INTERNATIONAL CORPORATION 1333 West Loop South, Suite1700 Houston, Texas 77027 Table of Contents Financial Statements Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation, Buffalo, New York Plant As of December31, 2007 and 2006 and for the year ended December31, 2007 Table of Contents Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation, Buffalo, New York Plant Financial Statements As of December 31, 2007 and 2006 and for the year ended December 31, 2007 Contents Report of Independent Registered Public Accounting Firm – Mir•Fox & Rodriguez, P.C 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Signature 14 Consent of Independent Registered Public Accounting Firm - Mir•Fox & Rodriguez, P.C. Table of Contents Report of Independent Registered Public Accounting Firm To Participants and Plans Administration Committee Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation, Buffalo, New York Plant: We have audited the accompanying statements of net assets available for benefits of the Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation, Buffalo, New York Plant (the “Plan”), as of December 31, 2007 and 2006, and the related statement of changes in net assets available for benefits for the year ended December 31, 2007. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.
